Citation Nr: 1606700	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-15 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for unspecified bipolar and related disorder, in excess of 70 percent.
 
2.  Entitlement to an increased disability rating for right knee osteoarthritis, status post mid-line hairline tibial fracture repair, in excess of 20 percent.

3.  Entitlement to an initial compensable disability rating for a right ankle sprain.


REPRESENTATION

Veteran represented by:  Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, April 2015, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The May 2013 rating decision granted service connection for a right ankle sprain and assigned a noncompensable disability rating.  The April 2015 rating decision increased the Veteran's disability for an unspecified bipolar and related disorder to a 70 percent.  And, the August 2015 rating decision continued the Veteran's 20 percent disability rating for right knee osteoarthritis, status post mid-line hairline tibial fracture repair.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In November 2015, the Board remanded the Veteran's appeal to obtain VA treatment records since September 2012, perform a VA examination to determine the current severity of the service-connected right ankle disability, and to issue a statement of the case on the issues of entitlement to an increased disability rating for unspecified bipolar and related disorder, in excess of 70 percent and entitlement to an increased disability rating for right knee osteoarthritis, status post mid-line hairline tibial fracture repair, in excess of 20 percent.
To date, none of the requested development has been completed.  Accordingly, the Board finds that a remand is necessary to ensure compliance with the November 2015 remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since September 2012.  All such available documents should be associated with the claims file.

2.  Then, the Veteran should be afforded an orthopedic VA to determine the current severity of his service-connected right ankle disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the ankle in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the right ankle.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the right ankle disability on the Veteran's ability to work.

The rationale for all opinions expressed by the examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3.  Issue a statement of the case pertaining to the issues of entitlement to an increased disability rating for unspecified bipolar and related disorder, in excess of 70 percent and entitlement to an increased disability rating for right knee osteoarthritis, status post mid-line hairline tibial fracture repair, in excess of 20 percent.  In connection therewith, the Veteran and his agent should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of these issues should these matters be returned to the Board.

4.  Thereafter, readjudicate the issue remaining on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


